DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 03/25/2021 has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 – 10, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Whiteley et al. (US 5,260,404)
In regard to claim 1, Whiteley teaches polyetherketoneimides and copolymers having a structure wherein the imide-Ri-imide is analogous to the limitation of A of the claim, Ar is analogous to the limitation of Y of the claim, and the repeat unit (Ar-O)- provides a dimer group when n is 2 which meets the limitation of polymeric endgroup R of the claimed structure, when in the structure of formula I of the claim, n is 1 (abstract).  
In regards to claims 2 – 10, 14, 18, Whiteley teaches the imide having the structure of the claims as previously stated.  The structure of A of formula 1 is similar to the compound on the left of claim 8 wherein the equivalent to B is an aryl group.  The group equivalent to L is absent.

Allowable Subject Matter
Claims 11 – 13, 15 – 17, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Whiteley fails to teach the polymeric groups of the claims.

Response to Arguments
Applicant’s arguments have been considered but were not found to be persuasive.
Applicants argue that Whiteley fails to teach the claimed structure as the Ar-O moiety cannot provide a polymeric endgroup.  The argument is not persuasive.
While the (Ar-O) group is a polymer that forms parts of the repeat unit any terminal groups at the end of the repeat units that are attached directly or indirectly to Ar-O together forms the polymeric endgroup of the claims.  The claim recites that R is a polymeric tail.  The claim does not require that the polymeric tail is unsubstituted.  Thus, any group attached to the repeat unit Ar-O can be taking as providing a substituent to the polymeric tail.  The argument that groups after the repeat unit are non-polymeric and therefore do not provide the polymeric tail of the claim is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771